DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the claims filled on 9/16/2020 that has been entered, wherein claims 1-21 are pending and claims 8 and 18-20 are withdrawn.
Election/Restrictions
Applicant’s election without traverse of species I, claims 1-7, 9-17 and 21 in the reply filed on 9/20/2022 is acknowledged.
Claim 8 and 18-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9-17 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al. (US 2021/0210563 A1).
Regarding claim 1, Huang teaches a display device(Fig. 3B, figure labels in Fig. 2g,  ¶0163)), comprising: 
a pixel circuit(0122, ¶0097, Fig. 2A);	
a first line(Vd, ¶0116) disposed on the pixel circuit(0122, ¶0097, Fig. 2A), the first line(Vd, ¶0116) extending in a first direction(F2); 
a second line(VDD1, ¶0116) disposed on a same layer as the first line(Vd, ¶0116) and extending in the first direction(F2), the second line(VDD1, ¶0116) is spaced apart from the first line(Vd, ¶0116) in a second direction(F1) that crosses the first direction(F2); 
a light emitting element(400, 50, 60,  ¶0133, Fig. 6) disposed on the first line(Vd, ¶0116) and the second line(VDD1, ¶0116); and 
a connection pattern(341a, ¶0177) disposed on a same layer as the first line(Vd, ¶0116) and the second line(VDD1, ¶0116) and disposed between the first line(Vd, ¶0116) and the second line(VDD1, ¶0116) in the second direction(F1) the connection pattern(341a, ¶0177) is configured to connect(via 343a) the pixel circuit(0122, ¶0097, Fig. 2A) and the light emitting element(400, 50, 60,  ¶0133, Fig. 6), the connection pattern(341a, ¶0177) having a polygonal shape including at least six sides(Fig. 2g), wherein a first vertex(please see examiner annotated Fig. 2e,  ¶0163) of the connection pattern(341a, ¶0177) is positioned at a shortest distance [then adjacent vertices] from the first line(Vd, ¶0116) to the connection pattern(341a, ¶0177) and portions of the connection pattern(341a, ¶0177) between the first vertex and adjacent vertices are positioned farther from the first line(Vd, ¶0116) than the first vertex(please see examiner annotated Fig. 2e,  ¶0163).

    PNG
    media_image1.png
    652
    615
    media_image1.png
    Greyscale

Regarding claim 2, Huang teaches the display device of claim 1, wherein a second vertex of the connection pattern(341a, ¶0177) is positioned at a shortest distance [then adjacent vertices] from the second line(VDD1, ¶0116) to the connection pattern(341a, ¶0177) and portions of the connection pattern(341a, ¶0177) between the second vertex and adjacent vertices are positioned farther from the second line(VDD1, ¶0116) than the second vertex(please see examiner annotated Fig. 2e,  ¶0163).

Regarding claim 3, Huang teaches the display device of claim 2, wherein the connection pattern(341a, ¶0177) includes: 
a first connection portion(please see examiner annotated Fig. 2e,  ¶0163) connected to the light emitting element(400, 50, 60,  ¶0133, Fig. 6); and 
a second connection portion(please see examiner annotated Fig. 2e,  ¶0163) connected to the pixel circuit(0122, ¶0097, Fig. 2A)
wherein the first connection portion has a diamond [ring] shape(please see examiner annotated Fig. 2e and diamond clip art).

Diamond ring shapes
    PNG
    image2.png
    100
    100
    image2.png
    Greyscale
 
    PNG
    media_image4.png
    70
    51
    media_image4.png
    Greyscale


Regarding claim 4, Huang teaches the display device of claim 3, wherein the first connection portion includes the first vertex(please see examiner annotated Fig. 2e,  ¶0163).

Regarding claim 5, Huang teaches the display device of claim 3, wherein the first connection portion includes the second vertex(please see examiner annotated Fig. 2e,  ¶0163).

Regarding claim 6, Huang teaches the display device of claim 3, wherein the second connection portion has a diamond shape(please see examiner annotated Fig. 2e,  ¶0163).

Regarding claim 7, Huang teaches the display device of claim 6, wherein the second connection portion includes the second vertex(please see examiner annotated Fig. 2e,  ¶0163).

Regarding claim 9, Huang teaches the display device of claim L wherein the first line(Vd, ¶0116) is a data line that is configured to provide a data signal to the pixel circuit(0122, ¶0097, Fig. 2A).

Regarding claim 10, Huang teaches the display device of claim 1, wherein the second line(VDD1, ¶0116) is a power line that is configured to provide a power voltage to the pixel circuit(0122, ¶0097, Fig. 2A).

Regarding claim 11, Huang teaches the display device of claim 1, further comprising: 
a first pixel and a second pixel that are spaced apart from each other in the second direction(F1), wherein the first line(Vd, ¶0116) is connected to the first pixel and wherein the second line(VDD1, ¶0116) is connected to the second pixel(please see examiner annotated Fig. 2e,  ¶0163).

Regarding claim 12, Huang teaches the display device of claim 1, wherein: 
the light emitting element(400, 50, 60,  ¶0133, Fig. 6) includes a first electrode(400,  ¶0133, Fig. 6),
an emission layer(50, ¶0133, Fig. 6) disposed on the first electrode(400, ¶0133, Fig. 6), and 
a second electrode(60, ¶0133, Fig. 6) disposed on the emission layer(50, ¶0133, Fig. 6), and 
the connection pattern(341a, ¶0177) is connected(via 342a) to the first electrode(400, ¶0133, Fig. 6).

Regarding claim 13, Huang teaches a display device(Fig. 3B, figure labels in Fig. 2g,  ¶0163)), comprising: 
a pixel circuit(0122, ¶0097, Fig. 2A); 
a first line(Vd, ¶0116) disposed on the pixel circuit(0122, ¶0097, Fig. 2A), the first line(Vd, ¶0116) extending in a first direction(F2); 
a second line(VDD1, ¶0116) disposed on a same layer as the first line(Vd, ¶0116) and extending in the first direction(F2), the second line(VDD1, ¶0116) is spaced apart from the first line(Vd, ¶0116) in a second direction(F1) that crosses the first direction(F2); 
a light emitting element(400, 50, 60,  ¶0133, Fig. 6) disposed on the first line(Vd, ¶0116) and the second line(VDD1, ¶0116); and 
a connection pattern(341a, ¶0177) disposed on a same layer as the first line(Vd, ¶0116) and the second line(VDD1, ¶0116) and disposed between the first line(Vd, ¶0116) and the second line(VDD1, ¶0116) in the second direction(F1), 
the connection pattern(341a, ¶0177) including a first connection portion(please see examiner annotated Fig. 2e,  ¶0163) that is configured to connect the light emitting element(400, 50, 60,  ¶0133, Fig. 6) and a second connection portion(please see examiner annotated Fig. 2e,  ¶0163) that is configured to connect the pixel circuit(0122, ¶0097, Fig. 2A), wherein the first connection portion has a diamond [ring] shape(please see examiner annotated Fig. 2e and diamond clip art).


Regarding claim 14, Huang teaches the display device of claim 13, wherein a first vertex(please see examiner annotated Fig. 2e,  ¶0163) of the first connection portion is positioned at a shortest distance from the first line(Vd, ¶0116) to the connection pattern(341a, ¶0177) and portions of the first connection portion between the first vertex and adjacent vertices are positioned farther from the first line(Vd, ¶0116) than the first vertex(please see examiner annotated Fig. 2e,  ¶0163).

Regarding claim 15, Huang teaches the display device of claim 13, wherein a second vertex(please see examiner annotated Fig. 2e,  ¶0163) of the first connection portion is positioned at a shortest distance from the second line(VDD1, ¶0116) to the connection pattern(341a, ¶0177) and portions of the first connection portion between the second vertex and adjacent vertices are positioned farther from the second line(VDD1, ¶0116) than the second vertex(please see examiner annotated Fig. 2e,  ¶0163).

Regarding claim 16, Huang teaches the display device of claim 13. wherein the second connection portion has a diamond shape(please see examiner annotated Fig. 2e,  ¶0163).

Regarding claim 17, Huang teaches the display device of claim 16, wherein a second vertex of the second connection portion is positioned at a shortest distance from the second line(VDD1, ¶0116) to the connection pattern(341a, ¶0177) and portions of the second connection portion between the second vertex and adjacent vertices are positioned farther from the second line(VDD1, ¶0116) than the second vertex(please see examiner annotated Fig. 2e,  ¶0163).

Regarding claim 21, Huang teaches a display device(Fig. 3B, figure labels in Fig. 2g,  ¶0163)), comprising: 
a pixel circuit(0122, ¶0097, Fig. 2A); 
a first line(Vd, ¶0116) disposed on the pixel circuit(0122, ¶0097, Fig. 2A), the first line(Vd, ¶0116) extending in a first direction(F2), 
a second line(VDD1, ¶0116) disposed on a same layer as the first line(Vd, ¶0116) and extending in the first direction(F2), the second line(VDD1, ¶0116) is spaced apart from the first line(Vd, ¶0116) in a second direction(F1) that crosses the first direction(F2), 
a light emitting element(400, 50, 60,  ¶0133, Fig. 6) disposed on the first line(Vd, ¶0116) and the second line(VDD1, ¶0116), 
a connection pattern(341a, ¶0177) disposed on a same layer as the first line(Vd, ¶0116) and the second line(VDD1, ¶0116) and disposed between the first line(Vd, ¶0116) and the second line(VDD1, ¶0116) in the second direction(F1), the connection pattern(341a, ¶0177) including a first connection portion(please see examiner annotated Fig. 2e,  ¶0163) that is configured to connect the light emitting element(400, 50, 60,  ¶0133, Fig. 6) and a second connection portion(please see examiner annotated Fig. 2e,  ¶0163) that is configured to connect the pixel circuit(0122, ¶0097, Fig. 2A); 
the connection pattern(341a, ¶0177) having a shape in which the first connection portion or the second connection portion(please see examiner annotated Fig. 2e,  ¶0163) has a first vertex that is positioned at a shortest distance from the first line(Vd, ¶0116) to the connection pattern(341a, ¶0177) and all other portions of the connection pattern(341a, ¶0177) are positioned farther away from the first line(Vd, ¶0116), and 
the first connection portion(please see examiner annotated Fig. 2e,  ¶0163) or the second connection portion has a second vertex that is positioned at a shortest distance from the second line(VDD1, ¶0116) to the connection pattern(341a, ¶0177) and all other portions of the connection pattern(341a, ¶0177) are positioned farther away from the second line(VDD1, ¶0116).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. (US 2017/0287938 A1) Discloses a display device.
Yeh (US 2018/0108677 A1) Discloses a display device. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161. The examiner can normally be reached M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA M DYKES/Examiner, Art Unit 2892                                                                                                                                                                                                        

/LEX H MALSAWMA/Primary Examiner, Art Unit 2892